department of the treasury internal_revenue_service washington d c commissioner tax_exempt_and_government_entities_division u i l xxxxxxxxxxxxxxxxxxaxxk xxxxxxxaxaxxakxakxkkx xxxxxxxaxxxxxxxxaxxxaxx jan t ep ck tf legend taxpayer a ira x bank b bank c amount d individual f individual h amount e dear xxxxxxxxxxx xxxxxxxxxxxxxxxxaxxxxxxxxxxxk - xxxxxxxxxxxxxxxxaxxxxxxxaxxxxxk xxxxxxxxxxxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxaxxxaxxxxxxxxxx xxxxxxxxxxxxxxxxxxxxxaxxaxxxaxxax xxxxxxxxxxxxxaxxxaxxxaxxxaxxxxaxxk xxxxxxxxxxxxxaxxxxxxxxxxxxxxxk xxxxxxxxxxxxxxxxxxxxxxaxxxxaxxxk this letter is in response to your letter dated xxxxxxxxx as supplemented by correspondence dated xxxxxxxxxxxxxxxxxxx submitted on your behalf by your authorized representative in which you request a waiver of the day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalties of perjury in support of your request you assert that your failure to accomplish a rollover of amount d into an ira within the 60-day period prescribed by sec_408 of the code was due to an error committed by individual f of bank b you further assert that you relied on the statement of individual f of bank b who mistakenly advised you that you could rollover the retirement_funds within a period of days you state that you maintained ira x with bank b on xxxxxxxxxx you withdrew amount d from ira x intending to select a new higher yielding retirement investment you further state that at the time of withdrawal individual f advised you that the rollover period wa sec_90 days with a view to evaluating alternative retirement investments on xxxxxxxxxx you temporarily deposited amount d into your checking account with bank c on xxxxxxxxxxxxxxx you by coincidence had a conversation with individual h concerning your third quarter estimated_tax returns and further concerning the investment of amount d your retirement_funds you assert that it was individual h who advised you that the rollover period was only days and not days as individual f had told you in error upon learning that the rollover period was only days on xxxxxxxxxxxxxx you deposited amount e back into your ira x with bank b you assert that the delay in making a valid rollover arose by reason of the erroneous advice of individual f of bank b you further assert that you relied upon individual f’s statement that amount d could be rolled over into a rollover account within days you state that amount d remained with bank c until it was deposited into ira x with bank b on xxxxxxxxxx the day following the day you learned that the rollover period was just days based upon the foregoing facts and representations you request that the service waive the day rollover requirement with respect to the distribution of amount e from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distribute as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual received the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending in the day of such receipt such individual received any other amount described in sec_408 from an ira which was not included in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity and good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 of the code revproc_2003_16 i r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by you is consistent with your assertion that your failure to accomplish a rollover of amount e was caused by your reliance on individual f’s false statement about the time period required for a valid rollover therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount e from ira x provided all other requirements of code sec_408 except the 60-day requirement are met with respect to such ira contribution the service will treat the contribution of amount e to an ira account with bank b as a rollover_contribution within the meaning of code sec_408 no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions concerning this ruling please contact xxxxxxxxxxxxxxx se t ep ra t3 at xxxxxxxxxxxxxxxxx oy yours m7 rances v sloan manager employee_plans technical group enclosures deleted copy of letter_ruling notice
